756 N.W.2d 70 (2008)
UNITED STATES FIDELITY INSURANCE & GUARANTY COMPANY, Plaintiff-Appellee,
v.
MICHIGAN CATASTROPHIC CLAIMS ASSOCIATION, Defendant-Appellant, and
Michael Migdal, Individually and as Conservator for the Estate of Daniel Migdal, a Protected Person, Defendant.
Docket No. 133466. COA No. 260604.
Supreme Court of Michigan.
September 25, 2008.

Order
On order of the Chief Justice, the motion by the Coalition Protecting Auto No-Fault for leave to file a brief amicus curiae is considered and it is GRANTED.